Citation Nr: 1302035	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-09 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to a compensable evaluation for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought on appeal.  


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record shows that the severity of the Veteran's erectile dysfunction is comparable to erectile dysfunction with penile deformity.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7522 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's erectile dysfunction is rated analogously to deformity of the penis with loss of erectile power.  A 20 percent evaluation is the only rating assignable for this disability.  Diagnostic Code 7522.  (The Veteran is in receipt of special monthly compensation based on loss of use of a creative organ.)

In every instance where the Rating Schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012).

Based on a thorough review of the record, the Board finds that the evidence supports a 20 percent evaluation for erectile dysfunction.

During an October 2012 hearing before the undersigned Veterans Law Judge, the Veteran testified that he was unable to obtain an erection.  He testified that every treatment he had tried had failed.  This included Viagra and a pump.  The Veteran reiterated that nothing he had tried had worked.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board finds that the Veteran's testimony as to the severity of his disability is credible.  

The report of an April 2007 VA examination provides that the Veteran tried Viagra for about a year, which worked for a while and then quit working.  He also tried Cialis, which did not work, and he tried a pump, which did not work.  The VA examiner commented that the Veteran remained impotent.  On physical examination, the Veteran's penis and testicles were normal.  

In a November 2007 letter, the Veteran's private urologist noted that the Veteran's claim had been denied because the Veteran had no evidence of physical deformity of the penis.  The urologist stated that he was not sure that whoever looked at the Veteran's claim understood that the Veteran's loss of erections and disability were related to his prostate cancer and treatment.  The urologist stated that the Veteran's cancer and radiation were a significant reason for the Veteran's erectile dysfunction.  

In finding that the Veteran's disability warrants a 20 percent evaluation, the Board recognizes that he does not have a penile deformity.  Nevertheless, the fact that no treatment method has been successful demonstrates that the severity of the Veteran's erectile dysfunction is comparable to erectile dysfunction with a penile deformity.  Moreover, in light of the private urologist's statement as to the cause of the Veteran's erectile dysfunction, the Board would not reasonably expect the Veteran's erectile dysfunction to be accompanied by a penile deformity.  

In light of the foregoing, the Board finds that the Veteran's service-connected erectile dysfunction warrants a 20 percent evaluation.  





ORDER

A 20 percent evaluation for service-connected erectile dysfunction is granted, subject to the rules and regulations governing the award of monetary benefits. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


